.Aurrrmr.Tmcx~e          T87ll




                                   April   1, 1975


The Honorable     Ttilly Shahan                      Opinion,No.   H-   572
County Attorney
Kinney County                                        Re: Authority of a county to
Brackettville. Texae      .78832                     lower the salary of a justice
                                                     of the peace.

Dear Mr.   Sha,bn:

         You have requerted our opinion regarding the authority of a
county to lower the r+lary of a juotice of the peace.     You rtate that,
at the general election of 1970, a jurtice of the Pease wao elected to eerve
a four-year   term from precinct 1 of Kihney County, but that the justice
of the peace poaitionr for the other three precinct6 were left vacant. In
October 1971, the county wu redistricted       purbuant to article 5, rection
18 of the Texan Constitution;     The jurtice of the peace for the .old pre-
cinct 1 continued to merve in that capacity in the redirtricted.   precinct.
At the 1.972 general el,ection, ~jueticee of the peace were elected to two-   ’
year term8 from precinct8 2 and 4. At the 1974 general election,         the
precinct 1 juetiqe  of the peace was el6cted i6 the precinct 2 posi,tion,
and another individual war. elected foi precinct 1. You ark whether the
county will be required to.pay the new justices of the peace for precinct       ’
1 the same salary ae was paid to the previous occupant of that office.

        Article,3912k,    V. T, C. S. ,provides   in a&ction 1:

                  Except as otherwine provided by this Act and
                  subject to the limitations   of this Act, the com-
                  miseionerh    court of each c~ounty shall fix the
                  amount of compensation,      office expenee,   travel
                  expense,   and all other allowances    for county and
                  precinct official0 and employees     who are paid
                  wholly from county &nfls,     but in no. event ohall
                  such ealprier’be    ret lower than they exist at the
                  effective. date of thin Act.




                                       p. 25’57
The Honorable     Tully Shahan      pdge’ 2     (H-572)




         The effective date of. article 3912k was January 1, 1972.      That
article was amended to include justices       of the peace by Acta 1973,
63rd Leg.,    ch. 188. p.423.    ,mis~ statute wan effective May 25, 1973.
On both January 1, 1972 and on May 25, 1973, the salary of the justice
of the peace from precinct 1 was $5880 per annum.           The county has not
been redistricted    since those dates.    It would therefore  seem obvious
that the new justice of the peace must be paid a minimum annual salary
of $5880, ‘although it has been argued that section 9 of article ‘3912i
rmght permit’s    different result.

        Section   8 of article   3912k provides:

                  To the extent that any local,   special, or general
                  law, including Acts of the 62nd Legislature,    Regular
                  Session,. 1971, prescribes   the competisation,  office
                  expense,    travel expense, or any other allowance for
                  any official or employee covered by this Act, that
                  law is repealed..

         Since article 3912k was enacted subsequent to section 9 of article
3912i, the repealer   clause of article 3912k muat be deemed to take precedence
 over that part of section 9 which permit8 counties to increase    the salaries
of justices  of the peace in counties where “the number of Justices of the
Peace holding office and performing     the duties of au& office is less thati
the maximum number of Justices of the Peace authorised           by the Constitu-
tion of Texas. ” -See, Attorney General Opinion H-35        (1973).  Thus, the
salary of the justice of the peace for precinct 1 was $5880 on January 1,
1972, and on May 25, 1973, without regard to the salary-augmentation
provisions   of section 9 of article 391%.    .Accordingly,  it ia our opinion
that, ~by virtue of section 1 ‘of article 3912k; which prohibits salaries
lower than their level the effective date of the statute, any future occupant
of the position of justice of the peace,    precinct.1,  muet~be paid a minimum
annual salary of $5880.

                                    SUMMARY

                      A county mriy not. lower       the salary   of a justice




                                        p.    2558
The Honorable      Tully Shahan     page 3     (H-572)




                  of the peace below its level am of the date
                  upon which article 3912k became applicable
                  to justices of the peace.


                                                         Very   truly yqm3;




DAVID     M:   KENDA,LL,   First   Assistant




Opinion   Committee




                                       p.   2559